               Case 3:18-cv-05219-EMC Document 15 Filed 11/07/18 Page 1 of 1




1

2                        UNITED STATES DISTRICT COURT
3
                       NORTHERN DISTRICT OF CALIFORNIA
4

5                                               ) Case No.
      ABANTE ROOTING AND PLUMBING,              )
6     INC.,
                                                )
7
      Plaintiff,                                ) 18-cv-05219-EMC
8
                                                )
      v.                                        ) (PROPOSED) ORDER
9                                               )
      LEXINGTON LAW FIRM,                       )
10
                                                )
11    Defendant.
                                                )
12                                              )
13

14
            IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties

15   the entire case is dismissed with prejudice. Each party shall bear their own costs
16
     and expenses.
17

18                                        Dated this:______________________
                                                      November 5, 2018
19

20

21

22

23                                                   _______________________________
                                                     EDWARD M. CHEN
24                                                    United States District Judge
25

26

27

28




                                        Order to Dismiss - 1
